Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/11/2022 has been entered. 
Response to Amendment
This office action is responsive to the amendment filed on  01/11/2022.  As directed by the amendment claims 4, 9 & 16 are canceled, claims 1 & 13 are amended. Claims 1-3, 5-8, 10-15 and 17-24 are currently pending.
Response to Arguments
Applicant's arguments filed on 01/11/2022 with respect to 35 U.S.C. §103 rejection of independent claim(s) 1 and 13 have been fully considered, and found persuasive. As such §103 rejections of independent claims and all of their dependent claims have been withdrawn.
 Examiner Initiated Interview
Applicant’s representative Jack M. Cook  was called for an interview on 02/14/2022 to discuss some possible amendments for claims 1 and 13 to avoid §101 rejection for reciting judicial exception without integrating into a practical application. 
and any effects of a drug”, however that additional recitation does not integrate a judicial exception into a practical application by applying or using the judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition - see MPEP 2106.05(e). The proposed amendment will not be entered for consideration. 
Detail analysis is presented in the section for 35 U.S.C. §101 rejection below.  
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-3, 5-8, 10-15 and 17-24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more. 
The claim(s) 1 and 13 recite(s) a system and method for identifying sleep states of a subject, the system comprising:
acquiring at least electroencephalogram ("EEG") data from a subject using plurality of sensors positioned about the subject, and a processor configured to:
i) assemble the EEG data received from the plurality of sensors over a sleep period into time-series datasets;
ii) select a temporal window in which signals associated with the time-series datasets are substantially spatially invariant;
iii) compute a time bandwidth product based on a selected spectral resolution and the selected temporal window;
iv) determine a number of tapers using the computed time bandwidth product;
v) compute a spectrogram using the time bandwidth product, the determined number of tapers, and the temporal window to make the time series dataset substantially spatially invariant;
vi) analyze the spectrogram to identify signatures indicative of sleep states of the subject, and generate using the identified signatures, a report indicative of sleep states of the subject characterizing neural states of the subject over the sleep period.
Step-1:         The claim limitation of a system and/or method for identifying sleep states of a subject, satisfies one of the statutory categories for patent eligibility.
Step-2A(i):     However, the claimed invention is directed to an abstract idea of mathematical concepts including: 
a processor configured to  (i) assemble the EEG data received from the plurality of sensors over a sleep period into time-series datasets can be achieved by writing a simple code to run on a general purpose processor to assemble a time series data over a sleep period (which is simply an ECG plot) by connecting the ECG sensor to the processor. 
The step: (ii) select a temporal window in which signals associated with the time-series datasets are substantially spatially invariant is a mental process, because a physician will be able to select a temporal window by looking into the time series plot and fining a duration or temporal window from the plot where the waveform is substantially invariant.
The next two steps: (iii) computing a time bandwidth product based on a selected spectral resolution and the selected temporal window is a well-established mathematical concept where duration of temporal window is multiplied with the bandwidth of interested frequencies, and 
(iv) determining a number of tapers using the computed time bandwidth product is also a mathematical concept for calculating number of tapers from time-bandwidth product, used for signal analysis. 
The mathematical concepts grouping is defined as mathematical relationships, mathematical formulas or equations, and mathematical calculations, see MPEP  §2106.04(a)(2). More recent opinions of the Supreme Court, affirmatively characterized mathematical relationships and formulas as abstract ideas. See, e.g., Alice Corp. Pty. Ltd. v. CLS Bank Int’l, 573 U.S. 208, 218, 110 USPQ2d 1976, 1981.
The next step: (v) compute a spectrogram using the time bandwidth product, the determined number of tapers, and the temporal window to make the time series dataset substantially spatially invariant consists of mathematical calculating steps for generating spectrogram using time-bandwidth product and calculated number of tapers, which can be implemented by using open source program codes to run on the same general purpose processor. 
The Supreme Court recognized this in Benson, determining that a mathematical algorithm for converting binary coded decimal to pure binary within a computer’s shift register was an abstract idea. The Court concluded that the algorithm could be performed purely mentally even though the claimed procedures "can be carried out in existing computers long in use, no new machinery being necessary." 409 U.S at 67, 175 USPQ at 675. Mortgage Grader, 811 F.3d at 1324, 117 USPQ2d at 1699. See MPEM §2106.04(a)(2) (III)(C).
The step (vi) for analyzing the spectrogram to identify signatures indicative of sleep states of the subject is a mental process, because by observing a multi tapper spectrogram plot generated from the EEG data, a doctor or physician will be able to determine the different sleep states of a subject.
Courts do not distinguish between claims that recite mental processes performed by humans and claims that recite mental processes performed on a computer. See, Mental Process paragraph in: MPEM §2106.04 (III).
Thus, the claims do not recite anything which is significantly more to satisfy the judicial exception criteria. 
Step-2A(ii):     This judicial exception is not integrated into a practical application because acquiring at least electroencephalogram ("EEG") data from a subject using plurality of sensors positioned about the subject, is merely a data gathering activity for collecting ECG data using plurality of sensors which is a routine and conventional instrument used for gathering electroencephalograph data.  
This judicial exception is not integrated into a practical application, in particular the claims recites the additional element: processor generate using the identified signatures, a report indicative of sleep states of the subject characterizing neural states of the subject over the sleep period, is just an extra solution activity to produce a report based on the analysis.
As explained by the Supreme Court, the addition of insignificant extra-solution activity does not amount to an inventive concept, particularly when the activity is well-understood or conventional, MPEP §2106.05(g).
Step-2B:     The claims do not recite any additional element that is amount to significantly more, where a judicial exception is applied to affect a particular treatment or prophylaxis for a disease or medical condition. 
The 2019 PEG states: “The treatment or prophylaxis limitation must be “particular,” i.e., specifically identified so that it does not encompass all applications in general for judicial exception(s)”.
Thus, the proposed amendment “characterizing neural states of the subject over the sleep period and any effects of a drug”, does not identify the effect of a particular drug on sleep stages.
 	Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.    
The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception as discussed above.
Claims 2 and 14 recites the plurality of sensors is further configured to acquire physiological data from the subject corresponding to at least one of a brain activity, a muscle activity, a respiration activity, a cardiac activity, an eye movement, a galvanic skin response, a movement, a blood oxygenation, or combinations thereof are just a list of different physiological data which can be acquired by off the shelf sensors which are configured to sense those physiological responses.
The additional limitations recited in claims 3, 5-8, 10-12 and 15, 17-24 also do not include anything which will not be achievable by programming a general purpose processor to perform those tasks.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.
Those claims individually and in combination are directed to an abstract idea, and are not patent eligible.
Allowable Subject Matter
Claims 1-3, , 5-8, 10-15 and 17-24 are allowable. 
The following is a statement of reasons for the indication of allowable subject matter: the most pertinent prior art of record (US 2012/0029378 A1) by Low discloses a system and a method for identifying sleep states of a subject, wherein plurality of electrodes worn by a user is used for collecting EEG signal. 
Low further discloses the device includes a computer processing system that converts the EEG signal into a time series waveform, and selecting a temporal window from the time series datasets, by reciting EEG signals have typically been examined in time in series increments called epochs.
Low also discloses computing a frequency power spectrogram from three second segments of EEG data, and visualization of classified sleep states of a human subject based on analyzed EEG spectrogram data.  
Low further discloses an electronic or paper-based report based on sleep state data are generated for presentation.
However, Low does not disclose: selecting a temporal window from the EEG time-series dataset or waveform where the waveform is substantially spatially invariant. Low also do not disclose or suggest: computing a time-bandwidth product from the selected temporal window, and calculate a number of tapers from that time-bandwidth product, and further does not disclose computing a spectrogram using the calculated time-bandwidth product of the temporal window and the number of tapers respectively. 
Other prior arts of record also do not teach or suggest those steps of generating a power spectrogram plot from EEG data.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
(US 2005/0080828 A1) by Johnson  discloses a method for displaying changes in spectral content of data signals over periods of time using a computer system. The method includes the steps of transforming time segments of digitized data signals into a frequency based spectral representation of the digitized data.
(US 2009/0088658 A1) by Luo et al. discloses a method of subject-adaptive, real-time sleep stage classification to classify electroencephalogram sleep recordings into sleep stages to determine whether a subject exhibits a sleep disorder.
(US 2002/0183644 A1) by Levendowski et al. discloses a method for the quantification of EEG waveforms for classifying individual EEG patterns along an alertness-drowsiness continuum. The results of the multi-level classification system are applied in real-time to provide feedback to the user via an audio or visual alarm, or are recorded for subsequent off-line analysis.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZAHED KABIR whose telephone number is (469)295-9117. The examiner can normally be reached Monday-Friday: 9:30-6:00pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on 571-272-4697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Z.K./ Zahed Kabir
Examiner
Art Unit 3792



/GARY JACKSON/Supervisory Patent Examiner
Art Unit 3792